Case 1:20-cv-22878-CMA Document 26 Entered on FLSD Docket 09/13/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 20-22878-CIV-ALTONAGA/Goodman

  ELSA MARTINEZ,

         Plaintiff,

  v.

  COMMISSIONER OF SOCIAL
  SECURITY,

        Defendant.
  _____________________________/

                                             ORDER

         On July 13, 2020, Plaintiff, Elsa Martinez, filed a Complaint [ECF No. 1] seeking review

  of Defendant’s decision denying her disability benefits under the Social Security Act. The

  matter was referred to Magistrate Judge Jonathan Goodman for a report and recommendation on

  dispositive matters. (See Clerk’s Notice [ECF No. 2]). Thereafter, Plaintiff filed a Motion for

  Summary Judgment (“Plaintiff’s Motion”) [ECF No. 19]; Defendant, the Commissioner of the

  Social Security Administration, filed a Motion for Summary Judgment (“Defendant’s Motion”)

  [ECF No. 20]; and Plaintiff filed a Response to Defendant’s Motion for Summary Judgment

  (“Plaintiff’s Response”) [ECF No. 22].

         On August 11, 2021, the Magistrate Judge entered his Report and Recommendations

  (“Report”) [ECF No. 23], recommending the Court grant Defendant’s Motion, deny Plaintiff’s

  Motion, and enter final judgment in favor of Defendant. On August 24, 2021, Plaintiff timely

  filed her Objections [ECF No. 24] to the Report, to which Defendant filed a Response [ECF No.

  25]. For the following reasons, the Report is affirmed and adopted.

         In Plaintiff’s administrative proceedings, the ALJ denied Plaintiff’s claim for benefits
Case 1:20-cv-22878-CMA Document 26 Entered on FLSD Docket 09/13/2021 Page 2 of 6

                                                  Case No. 20-22878-CIV-ALTONAGA/Goodman


  after following the requisite five-step evaluation process for social security claims. (See Admin.

  R. [ECF No. 16] 28–41). 1 As relevant here, when the ALJ determined Plaintiff’s residual

  functional capacity (“RFC”), she found Plaintiff “will be off task not to exceed 10% of the day.”

  (Id. 33). In concluding Plaintiff is capable of work that exists in significant numbers in the

  national economy, the ALJ relied on the testimony of a vocational expert (“VE”). (See id. 34).

  The VE stated at Plaintiff’s administrative hearing that an employer of unskilled workers would

  “generally anticipate[]” a worker may be absent from work 6 to 10 days a year. (Id. 77–78

  (alteration added)).

          In her Motion for Summary Judgment and her Response, Plaintiff advances a novel

  theory: an off-task finding of 10% a day should be aggregated over the course of a year and then

  should be equated as a day’s absence for each 8-hour increment. (See Pl.’s Mot. 5–6; Pl.’s Resp.

  1–3; see also Report 6). According to Plaintiff’s creative theory, “being off-task up to [10%] of

  a workday is akin to missing 0.8 hours a day or a total of [4] hours a week. Assuming there are

  at least 50 weeks of work in a year, that adds up quickly to 200 hours a year, or the equivalent of

  25 eight-hour workdays, which is over [800%] greater than the average 3.0 annual absences

  reported by the [Bureau of Labor Statistics (“BLS”)].” (Pl.’s Resp. 2 (alterations added)).

  Moreover, because the VE testified an employer would generally anticipate a worker being

  absent 6 to 10 days a year, Plaintiff argues there is an apparent conflict between this testimony

  and the ALJ’s finding that Plaintiff could find a job despite being off task 10% of the time. (See

  id. 4). Plaintiff contends “remand is warranted to obtain clarification on, or further support for,

  the VE’s wildly inconsistent testimony in light of the ALJ’s own limitation regarding time off

  task.” (Id.).

  1
   The Court uses the pagination generated by the electronic CM/ECF database, which appears in the
  headers of all court filings.



                                                  2
Case 1:20-cv-22878-CMA Document 26 Entered on FLSD Docket 09/13/2021 Page 3 of 6

                                                  Case No. 20-22878-CIV-ALTONAGA/Goodman


         Contrary to Plaintiff’s bold assertion, there is nothing “wildly inconsistent” about the

  VE’s testimony or how the ALJ considered the off-task finding.

         When a magistrate judge’s “disposition” has been properly objected to, district courts

  must review the disposition de novo. Fed. R. Civ. P. 72(b)(3). A proper objection “identifie[s]

  specific findings set forth in the R & R and articulate[s] a legal ground for objection.”

  Leatherwood v. Anna’s Linens Co., 384 F. App’x 853, 857 (11th Cir. 2010) (alterations added).

         In his Report, the Magistrate Judge meticulously analyzed Plaintiff’s argument and made

  several findings for why it is meritless, including: (1) Plaintiff does not provide any case

  supporting her theory in her Motion for Summary Judgment or Response, whereas Defendant

  “includes citations to cases where courts in this [D]istrict have affirmed the ALJ’s decision with

  similar RFCs” (Report 8 (alteration added)); (2) the ALJ only had an affirmative duty to identify

  apparent conflicts between the VE’s testimony and the Dictionary of Occupational Titles

  (“DOT”) — not information from the BLS (see id. 9–11); (3) even when considering the BLS

  statistics, Plaintiff’s theory is mathematically incorrect because the BLS only considers an

  employee “absent” when he or she works less than 35 hours, so if Plaintiff is off task for 10% of

  the 40-hour workweek Plaintiff assumes, then she will still work 36 hours and will thus not

  actually be “absent” (see id. 11–14); (4) Plaintiff “cannot establish the [BLS] shares her view on

  the length of the workweek, the definition of an absence, or what non-working activities are

  included in an absence” (id. 14 (alterations added)); (5) “[t]he law in this [C]ircuit does not

  require an ALJ [] to consider the type of data by which [Plaintiff] seeks to undermine the ALJ’s

  ruling” (id. (alterations added)); and (6) “courts in this [C]ircuit regularly affirm ALJ decisions

  that a claimant is not disabled even when the claimant may be off task throughout the day” (id.

  14–15 (alteration added; collecting cases)).




                                                  3
Case 1:20-cv-22878-CMA Document 26 Entered on FLSD Docket 09/13/2021 Page 4 of 6

                                                   Case No. 20-22878-CIV-ALTONAGA/Goodman


          Plaintiff only properly objects to the Magistrate Judge’s first finding — that Plaintiff did

  not provide any legal authority to support her theory, while Defendant provided cases that

  undermined it. (See Obj. 1–2).

          The rest of the analysis in Plaintiff’s Objections — which is, in fact, the bulk of the

  analysis — is copied verbatim from her Response. (Compare Obj. 2–5, with Pl.’s Resp. 1–4). In

  this portion of her analysis, Plaintiff does not even reference the Magistrate Judge, his Report, or

  any of his findings. This is, of course, because the analysis is copied and pasted from her

  Response, which was written before the Report. Because these “objections” were clearly drafted

  prior to the Report, they do not (and cannot) specifically identify the portions of the Report to

  which Plaintiff objects — much less articulate legal grounds for objections — and are therefore

  improper. See Leatherwood, 384 F. App’x at 857. Plaintiff thus ignores most of the analysis

  contained in the Report, which the Court finds is well-reasoned and free of clear error. In fact,

  the Magistrate Judge’s ultimate conclusion is well-supported even without the one finding

  Plaintiff objects to.

          Turning to Plaintiff’s properly stated objection, in his Report, the Magistrate Judge states:

          [Plaintiff] does not cite a single supporting case in the argument section of her
          [Motion for Summary Judgment], nor does she cite a single case in the entirety of
          her [R]esponse to [Defendant’s Motion]. In contrast, [Defendant’s Motion]
          includes citations to cases where courts in this [D]istrict have affirmed the ALJ’s
          decision with similar RFCs.

  (Report 8 (alterations added)). Plaintiff admits she “is raising what appears to be a novel

  challenge and did not provide an example of a court decision finding a ‘[10%] off-task’

  limitation was work-preclusive[.]”      (Obj. 2 (alterations added)).     Instead, Plaintiff argues

  Defendant has not provided any cases that support its position because, in the two cases

  Defendant cited, the claimant did not specifically challenge the 10% off-task finding. (See id.).




                                                    4
Case 1:20-cv-22878-CMA Document 26 Entered on FLSD Docket 09/13/2021 Page 5 of 6

                                                  Case No. 20-22878-CIV-ALTONAGA/Goodman


  According to Plaintiff, “[b]oth Plaintiff and Defendant, then, are in the same position — without

  citation to a case specifically affirming or denying a challenge to whether a ‘[10%] off-task’

  limitation is itself work-preclusive. Thus, the Magistrate’s adoption of [Defendant’s] suggestion

  that there are, in fact, cases that support [Defendant’s] position should be disregarded.” (Id.

  (alterations added)).

         Plaintiff misses the point. Defendant cited Buckwalter v. Saul, No. 18-14506-Civ, 2019

  WL 4277487, at *12 (S.D. Fla. Sept. 10, 2019), aff’d sub nom. Buckwalter v. Acting

  Commissioner of Social Security, 5 F.4th 1315 (11th Cir. 2021), and Anderson v. Saul, No. 8:18-

  cv-2780, 2020 WL 1285036, at *1 (M.D. Fla. Mar. 16, 2020), as examples of the many instances

  where an ALJ included a 10% off-task finding in a claimant’s RFC and neither the parties nor

  the reviewing court found any issue with it. (See Def.’s Mot. 7 n.3). The point is that it is

  routine practice to include one of these findings in an RFC. Indeed, the Magistrate Judge

  provided additional examples of courts affirming an ALJ’s decision despite including a similar

  off-task finding in a claimant’s RFC. (See Report 14–15 (citing Olney v. Comm’r of Soc. Sec.,

  No. 2:17-cv-349, 2018 WL 4760799, at *5 (M.D. Fla. July 30, 2018) (10% off-task finding);

  Abreu v. Berryhill, No. 18-21029-Civ, 2019 WL 3216037, at *2 (S.D. Fla. July 17, 2019) (off-

  task finding of five-minutes per hour); Johnson v. Berryhill, No. 1:17cv248, 2018 WL 3423058,

  at *3 (N.D. Fla. June 28, 2018) (10% off-task finding); Edge v. Colvin, No. 5:13-cv-01476, 2014

  WL 4494213, at *8 (N.D. Ala. Sept. 10, 2014) (10% off-task finding)). These cases should not

  be “disregarded[,]” as Plaintiff argues. (Obj. 2 (alteration added)). Quite the contrary — these

  cases are persuasive authorities that are entitled to great weight compared to Plaintiff’s complete

  lack of legal authority.

         Other claimants likely have not raised a challenge like Plaintiff’s because — for the




                                                  5
Case 1:20-cv-22878-CMA Document 26 Entered on FLSD Docket 09/13/2021 Page 6 of 6

                                                 Case No. 20-22878-CIV-ALTONAGA/Goodman


  numerous reasons the Magistrate Judge outlines in his Report and that Plaintiff ignores

  entirely — it is meritless.

         In short, the undersigned fully agrees with the analysis and recommendations in the

  Report. Accordingly, it is

         ORDERED AND ADJUDGED that the Report and Recommendation [ECF No. 23] is

  AFFIRMED AND ADOPTED as follows:

             1. Plaintiff’s Motion for Summary Judgment [ECF No. 19] is DENIED.

             2. Defendant’s Motion for Summary Judgment [ECF No. 20] is GRANTED.

             3. Final judgment shall issue separately.

         DONE AND ORDERED in Miami, Florida, this 13th day of September, 2021.



                                              ________________________________________
                                              CECILIA M. ALTONAGA
                                              CHIEF UNITED STATES DISTRICT JUDGE

  cc:    Magistrate Judge Jonathan Goodman
         counsel of record




                                                 6
